Citation Nr: 9914930	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back condition.

3.  Entitlement to service connection for a stomach 
condition.

4.  Entitlement to service connection for residuals of 
rheumatic fever.

5.  Entitlement to service connection for residuals of an 
upper respiratory infection.

6.  Entitlement to service connection for a cardiac 
condition.

7.  Entitlement to service connection for a kidney condition.

8.  Entitlement to service connection for a urinary tract 
condition.

9.  Entitlement to service connection for a joint condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the benefits sought on appeal.  The 
veteran, who had active service from  November 1965 to 
January 1966, appealed that decision to the BVA.  The case 
now is ready for appellate review.


FINDINGS OF FACT

1.  An acquired psychiatric disorder existed prior to service 
and there was no increase in disability due to the anxiety 
reaction demonstrated during the veteran's active duty 
service.

2.  A July 1992 rating decision which denied service 
connection for a back condition was not appealed by the 
veteran. 

3.  The evidence added to the record since the July 1992 
rating decision is not duplicative or cumulative of evidence 
previously of record and is so significant, when viewed in 
conjunction with the evidence previously of record, that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  There is no competent medical evidence to establish that 
any current diagnosis of a back condition is related in any 
way to the veteran's period of service, to include 
aggravation therein.  

5.  There is no competent medical evidence to establish that 
the veteran has a current stomach disorder or any current 
residuals of rheumatic fever, to include a current 
respiratory condition, a cardiac condition, a kidney 
condition, a urinary tract condition, and/or a joint 
condition. 

6.  There is no competent medical evidence to establish that 
any current joint condition is related in any way to the 
veteran's period of service.


CONCLUSIONS OF LAW

1.  A preexisting acquired psychiatric disorder was not 
aggravated during service.  38 U.S.C.A. §§  1110, 1153, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.304, 3.306 (1998). 

2.  The July 1992 rating decision which denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).
   
3.  Evidence received since the July 1992 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38  C.F.R. §§ 3.102, 3.156(a) (1998). 

4.  The claims of entitlement to service connection for a 
stomach condition and residuals of rheumatic fever, to 
include a respiratory condition, a cardiac condition, a 
kidney condition, a urinary tract condition, and/or a joint 
condition are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998). 

The threshold question in any case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be medical evidence of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1468.  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

I.  Well Grounded Claim - Acquired Psychiatric Disorder

The Board finds that the veteran's claim for an acquired 
psychiatric disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  

Service medical records reveal that on pre-induction 
examination in May 1965, psychiatric examination was normal.  
However, on the Report of Medical History, the veteran 
revealed a history of nervous trouble to include soaking 
sweats, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble.  Moreover, the veteran reported treatment for 
"nerves" following a car accident.  On induction 
examination on November 15, 1965, psychiatric examination 
again was normal; however, the veteran reiterated a history 
of nervous trouble, to include treatment in March 1964.  

Two days later, on November 17, 1965, a psychiatric 
evaluation was undertaken and the veteran was diagnosed with 
anxiety reaction, chronic.  It was noted that the veteran 
left school at the age of 16 because of nervousness.  In 
addition, it was noted that the veteran had held four jobs in 
the past three years with a total of 20 working days and that 
he was bothered by his history of nervousness and quitting.  
It was concluded that the veteran would not last in service 
and could not be "rehabilitated to the extent that he may be 
expected to become a satisfactory soldier."  Discharge from 
service was recommended.  

On November 22, 1965, the veteran was admitted for 
psychiatric evaluation.  It was noted that he was oriented to 
time and place; however, he seemed nervous and complained 
about harassment in his company.  He stated that he couldn't 
take any more of the Army and indicated that he wanted out.  
A clinical record dated on November 23, 1965, revealed that 
the veteran was anxious and had taken an overdose of 
medication to see if he could kill his pain or himself.  The 
impression was adjustment reaction with anxiety.  He was 
discharged to duty with no disease found.  On medical board 
examination of December 3, 1965, the veteran reported that he 
felt very nervous all the time.    

Pre-service medical records revealed the veteran's 
significant problems with nervousness and anxiety prior to 
service.  In fact, records regarding the May 1964 car 
accident reveal that the veteran's then pre-existing nervous 
condition was exacerbated by that accident.    

The veteran, as revealed in his statements and testimony of 
record, has maintained that any nervous problems he had prior 
to service were within the norm and that his acceptance into 
military service belies a prior mental disorder.  According 
to the veteran, his current anxiety disorder is the sole 
result of incidents that occurred during his period of active 
service, particularly harassment by others in his company.  A 
December 1993 statement from a fellow enlisted man supports 
this view by relating the harassment and "physical and 
mental abuse" toward anyone going for their discharge, to 
include the veteran.   

A review of the post-service medical evidence reveals that in 
July 1994, the veteran underwent VA psychiatric evaluation 
and was diagnosed with generalized anxiety disorder and panic 
disorder, rule out somatoform symptom exacerbation.  In 
October 1994, the veteran was hospitalized for psychiatric 
evaluation and observation at a VA hospital.  At that time, 
the veteran reported emotional and verbal abuse in addition 
to threatening behavior by his drill instructor.  He also 
reported a history of a fear of doctors, blood, and needle 
injections because of his in-service experience with military 
hospital personnel.  It was noted that the claims folder 
provided evidence of the veteran's problem with anxiety 
dating back to adolescence and that the veteran had an 
exacerbation of this anxiety following a pre-service 
automobile accident.  It also was noted that the veteran 
indicated that his anxiety was made worse by military 
service.  The veteran was diagnosed with panic disorder 
without agoraphobia; social phobia, generalized; specific 
phobia of blood injection and situational type; and 
generalized anxiety disorder.   

Thereafter, the veteran's claims file was referred for an 
opinion as to whether or not the present psychiatric 
diagnosis was related to anxiety as reported during service.  
The requested medical opinion concluded that the veteran's 
generalized anxiety  disorder and panic disorder without 
agoraphobia were "clearly apparent prior to his entrance 
into military service and were quite severe."  The opinion 
went on to note that "[i]t is unlikely they were 
significantly aggravated by military service. . . They appear 
to be independent of any relationship to military service."  
It was indicated that the pre-service diagnosis of "asocial 
character disorder" in September 1964 was an outdated 
diagnosis roughly similar to the current diagnosis of social 
phobia.   

A March 1995 opinion from R. D. Staton, Ph.D., M.D., 
indicated that a review of the claims folder revealed a clear 
indication that the veteran showed symptoms of a severe 
anxiety disorder late in November 1965 during active service.  
In Dr. Staton's opinion, the veteran's current anxiety 
disorders (generalized anxiety disorder and panic disorder) 
clearly represented the same anxiety illness documented in 
his service medical records as being present in November 
1965.  

An August 1995 VA examination revealed no overt psychotic 
features, but some paranoid thoughts regarding the VA.  The 
primary diagnosis was personality disorder, not otherwise 
specified, with narcissistic, avoidant, dependent features; 
rule out anxiety disorder, not otherwise specified; rule out 
somatoform disorder.  However, following psychological 
testing, it was indicated that somatoform disorder appeared 
more likely.

During an August 1997 VA examination, the examiner referred 
to the veteran's service medical records and an "excellent 
social history done in 1964."  This social history of record 
documented the veteran's numerous nervous problems as a 
child, to include nightmares, decreased appetite, depression, 
anger, and violence.  According to the examiner, this social 
history clearly indicated that the veteran had all of the 
symptoms of anxieties, phobias, and poor adjustment before he 
entered service.  In addition, the veteran was diagnosed with 
personality problems by a psychiatrist prior to service.  The 
examiner opined that it was "clear that the veteran had 
serious emotional problems before he ever got into the 
service."  He noted that this was well documented in the 
record.  In addition, it was noted that the veteran's 
recounting of incidents in service in no way suggested 
unreasonably abusive or harmful treatment.  In fact, 
according to this examiner, the record suggested that the 
veteran was removed in a prompt and humanitarian way from a 
situation in which he obviously could not function.  In sum, 
the examiner indicated that the veteran's considerable 
psychiatric disorders were totally unrelated to his brief 
stint in the military.

As noted previously, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Veterans are presumed to have 
entered service in sound condition except for defects, 
infirmities or disorders noted at entrance; however, the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b).  The burden of proof is on VA to rebut the 
presumption.  See Kinnaman v. Principi, 4 Vet. App. 20 
(1993).

After reviewing the evidence of record, the Board finds that 
the veteran's variously diagnosed acquired psychiatric 
disorders preexisted service.  In this regard, the Board 
concedes that both the May and November 1965 pre-induction 
and induction examinations did not "note" a psychiatric 
abnormality.  However, the record contains abundant medical 
evidence dated prior to service which clearly indicates a 
preexisting nervous condition.  In addition, the veteran 
reported numerous nervous problems at both the pre-induction 
and induction examinations, and demonstrated psychiatric 
difficulties only two days after induction.  Moreover, post-
service medical opinions of record based on a review of all 
of the evidence support the view of a preexisting psychiatric 
condition.  Accordingly, the Board finds that there is clear 
and unmistakable evidence to rebut the presumption of 
soundness.

As the presumption of soundness does not attach, the question 
then presented is whether the veteran's preexisting acquired 
psychiatric disorder increased in severity during the course 
of the veteran's active duty service.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306 (1998).  An intermittent or 
temporary flare-up during service of a preexisting injury or 
disease does not constitute aggravation, but rather the 
underlying condition must have worsened before aggravation 
may be found.  Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).     

The record shows that within two days after induction into 
service, the veteran was removed from duty for an anxiety 
reaction.  It was concluded at that time that the veteran 
would not last in service and discharge was recommended.  
Although it appears that the veteran was returned to duty to 
await further evaluation and discharge proceedings, there is 
no indication that any incident in service caused a permanent 
increase in the veteran's condition.  In fact, medical 
professionals who have reviewed the entire claims folder have 
drawn that same conclusion.  The Board notes Dr. Staton's 
March 1996 opinion that the veteran's current anxiety 
disorders (generalized anxiety disorder and panic disorder) 
clearly represented the same anxiety illness documented in 
his service medical records as being present in November 
1965.  This opinion, however, does not conclude that the 
veteran's current anxiety disorder was incurred or aggravated 
during service.  It only serves to show that the veteran's 
in-service symptomatology is related to his current 
condition, a fact that the Board does not dispute.  
  
Hence, while the Board finds that a temporary increase in 
disability was demonstrated during the veteran's active duty 
service, there is no competent evidence showing that the 
increase was permanent in nature.  Rather, this is a case 
where the competent evidence shows that an acquired 
psychiatric disorder was no more disabling following service 
than it was at entry into service.  Accordingly, the 
presumption of aggravation does not apply, and service 
connection is not warranted.  Verdon v. Brown, 8 Vet.App. 
529, 538 (1996).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 57-58 (1990).

II.  Not Well Grounded Claims

A.  New and Material Evidence Claim for a Back Condition

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, 12 Vet. 
App. 209 (1999), and Winters v. West, 12 Vet. App. 203 
(1999).  The Board finds that the veteran is not prejudiced 
by the consideration of the Board by its initial analysis of 
his new and material claim under the new case law.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The original claim for service connection for a back 
condition was denied in a July 1992 rating decision.  That 
decision was predicated on a finding that the veteran 
sustained a back injury prior to enlistment and chronic 
aggravation while on active duty was not shown.  
Specifically, the RO noted that service medical records 
revealed no treatment or diagnosis of a back condition, 
although the veteran reported on medical board examination in 
December 1965 a backache with bending and walking.  Private 
pre-service medical records described an injury to the back 
as a result of a car accident in May 1964.  The veteran 
complained of persistent pain; however, no disease process 
was associated with the back at that time.  Chiropractic 
records from 1990-1991 described treatment associated with 
back pain.

In September 1992, the veteran was notified of the July 1992 
rating decision and of his appellate rights.  Later that 
month, the veteran requested that his claim be reopened.  In 
conjunction with this request, he submitted additional 
evidence for consideration, to include copies of court 
records which established that he had a back injury prior to 
his entry into service.  In November 1992, the RO issued a 
rating decision which found no new and material evidence had 
been submitted to reopen the claim.  In July 1993, the 
veteran submitted a notice of disagreement in which he 
explicitly noted disagreement with the November 1992 rating 
decision.  Accordingly, the Board finds that while the 
veteran expressed disagreement with the RO's determination 
within one year of notification of the July 1992 rating 
decision, the veteran clearly indicated disagreement with the 
later-dated November 1992 determination.  Thus, the July 1992 
rating decision became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  See 38 U.S.C.A. § 
7105(b)(1), (c) (West 1991); Person v. Brown, 5 Vet. App. 
449, 450 (1993).  

A final decision cannot be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters v. West, No. 97-2180, slip op. at 4.  If the claim is 
well-grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

The evidence submitted since the RO's July 1992 decision 
includes service medical and personnel records, VA and 
private medical records dated both before and after the 
veteran's period of service, statements and hearing testimony 
of the veteran, and statements of the veteran's family and 
friends.  The Board finds that the majority of this evidence 
is new, as it was not associated with the record at the time 
of the RO's July 1992 rating decision (with the exception of 
most of the service medical and personnel records which 
already were of record); however, not all of the evidence is 
material.  In this regard, the Board notes that some of the 
evidence, both medical and otherwise, does not discuss the 
veteran's back.  In addition, the Board finds that some of 
the veteran's statements are duplicative of evidence in the 
record at the time of the RO's July 1992 decision.  Be that 
as it may, the Board finds that VA and private medical 
records which addressed the veteran's pre-service back injury 
and current back disability and related history, are 
material.  Accordingly, as new and material evidence has been 
found, the veteran's claim is reopened.  

As noted above, if new and material evidence has been 
presented to reopen the prior claim, the Court has directed 
the Board to make a determination as to whether the claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  Also, as 
previously noted, there are three basic elements of a well 
grounded claim:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.   See 
Epps v. Gober, 126 F.3d 1464 (1997). 

In this case, the veteran concedes that he injured his back 
in a car accident prior to service and the record clearly 
reflects a pre-service back injury.  The veteran maintains 
that he sustained additional injury to his back during his 
period of service.  Despite the absence of documentation in 
the service medical records, and for the purposes of 
determining whether this claim is well grounded, the Board 
accepts the veteran's claim as true.  In addition, the record 
shows a current back disorder.  However, the Board notes that 
there is no medical evidence to indicate a nexus between a 
current back disorder and any in-service incident, to include 
additional injury to the back and aggravation therefrom.   

Post-service medical records reveal that the veteran reported 
an in-service back injury during private examination in June 
1990 and during VA examination in August 1995.  However, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  See LeShore v. Brown, 8 Vet.App. 406 (1995).  
Moreover, although a chiropractor noted following examination 
in July 1993 that the veteran's back problems were not a new 
condition and probably had been coming on for a period of 
years, this examiner did not correlate any of the veteran's 
current back problems with his period of service.  

In sum, the record shows that the veteran may have injured 
his back on one occasion during service and that the veteran 
has a current back disability.  However, none of the medical 
records in the claims folder include a medical opinion that 
any current back disorder is related in any way to an injury 
sustained during service or that any preexisting back injury 
was aggravated permanently during the veteran's period of 
service.  Furthermore, there is no evidence that the veteran 
had a chronic back condition during service or that a back 
condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, including 
competent evidence relating the current condition to that 
symptomatology.  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for a 
back condition is not well grounded.

Although lay statements from family and friends revealed that 
the veteran had back problems since the time of his discharge 
from service, and the veteran's statements and testimony 
maintained that his current back disability is related to 
events that occurred in service, the Board notes that it is 
the province of trained health care professionals to enter 
conclusions which require medical opinions, such as the 
diagnosis of a disability, and an opinion as to the 
relationship between that disability and service.  Thus, as 
the veteran, his family and friends are lay persons without 
medical training or expertise, their contentions in this 
regard cannot serve as a sufficient predicate upon which to 
find his claim for service connection well grounded.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).

B.  Stomach Condition, Rheumatic Fever and Associated 
Conditions

The veteran maintains that he has a chronic stomach condition 
that had its onset in service.  Service medical records 
reveal that the veteran noted stomach trouble on both 
entrance and separation examinations; however, no clinical 
findings regarding a stomach disorder were noted.  The 
records indicate that the veteran was treated on one occasion 
during service for a stomach disorder.  However, post-service 
medical records do not reveal any treatment or diagnosis of a 
stomach condition.  In the absence of proof of a current 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran also contends that an untreated respiratory 
infection in service led to rheumatic fever which, in turn, 
led to chronic respiratory, cardiac, kidney, urinary tract, 
and joint conditions.  Service medical records reveal that a 
systolic murmur was noted during induction examination and 
was described as a functional murmur.  Service medical 
records also reveal that the veteran was treated for an upper 
respiratory infection in December 1965 prior to his discharge 
from service.  On separation examination, the veteran noted 
that he coughed blood due to a chest cold.  No diagnoses or 
findings regarding a respiratory infection, rheumatic fever, 
and/or cardiac, kidney, urinary tract or joint conditions 
were made at that time.  

Post-service medical records do not reveal treatment or 
current diagnoses of residuals of rheumatic fever, to include 
a chronic cardiac, respiratory, kidney, or urinary tract 
condition.  In fact, the only medical opinion to specifically 
address any of these conditions explicitly found no evidence 
of a cardiac condition secondary to rheumatic fever.  Again, 
in the absence of proof of a current disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the veteran may have a heart murmur, 
this condition was noted at the time of entrance and there is 
no evidence that such condition was aggravated during the 
veteran's period of service.  Congenital or developmental 
disorders are considered by their nature to have existed 
prior to service, and therefore service connection may not be 
granted for such disorders unless they are shown to have been 
aggravated during service.  38 C.F.R. § 3.303(c) (1998); VA 
O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  

The Board notes that evidence recently submitted to the Board 
(with a waiver of initial review by the RO) revealed current 
diagnoses of atrial fibrillation with a rapid ventricular 
response and a history of syncopal episodes.  However, this 
March 1999 hospital report did not indicate a relationship 
between any current cardiac condition and the veteran's 
period of service, to include aggravation of a heart murmur 
and/or residuals of rheumatic fever.

In addition, the Board notes that although the veteran may 
have a current joint condition, to include arthritis, there 
is no medical evidence of a nexus between the currently 
diagnosed condition and service.  A July 1998 medical opinion 
found no relationship between a joint condition and rheumatic 
fever; moreover, this opinion did not relate a current joint 
condition to any incident that occurred during the veteran's 
period of service.  Furthermore, there is no evidence that 
the veteran had a chronic joint condition during service or 
that a joint condition was observed during service and 
continuity of symptomatology was demonstrated thereafter, 
including competent evidence relating the current condition 
to that symptomatology.  

Accordingly, the Board finds that the veteran's claims of 
entitlement to service connection for a stomach condition, 
and/or residuals of rheumatic fever, to include a chronic 
cardiac, respiratory, kidney, urinary tract and/or joint 
condition are not well grounded.  The only evidence in the 
claims folder that the aforementioned disorders are related 
in any way to the veteran's period of service is the theory 
presented by the veteran himself.  However, the Board notes 
that it is the province of trained health care professionals 
to enter conclusions which require medical opinions, such as 
the diagnosis of a disability, and an opinion as to the 
relationship between that disability and service.  Thus, as 
the veteran is a lay person without medical training or 
expertise, his contentions in this regard cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Moreover, as noted above, a well-grounded 
claim must be supported by evidence, not a mere allegation.  
See Tirpak, 2 Vet. App. at 611.

As the veteran's claims are not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support his claims.  See Epps, supra ("there is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well-grounded' claim").  Furthermore, the 
Board notes that it is not aware of the existence of any 
relevant evidence which, if obtained, would make the claims 
well grounded.  See McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).
 
III.  Conclusion

In reviewing the veteran's claims, the Board has considered 
all of the contentions of the veteran and his representative, 
to include the veteran's belief that his complete service 
medical records are not contained in the claims folder and 
that certain service medical records were altered while he 
was in service.  However, a review of the claims folder 
indicates that a special search for additional service 
medical records revealed that no additional records were 
available.  In addition, the Board does not find evidence 
that the veteran's service medical records were altered in 
any way.  


ORDER

Service connection for an acquired psychiatric condition is 
denied.

Based on the submission of new and material evidence, the 
claim for service connection for a back condition is 
reopened.

Based on the absence of well grounded claims, service 
connection for a back condition, a stomach condition, 
residuals of rheumatic fever, residuals of an upper 
respiratory infection, a cardiac condition, a kidney 
condition, a urinary tract condition, and a joint condition, 
is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

